                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

SHIRLEY ONISHI, LLC, a Hawaii )         Civil No. 18-00497 HG-WRP
limited liability company,      )
                                )
           Plaintiff,           )
                                )
     vs.                        )
                                )
DONALD KEITH REEVES,            )
                                )
           Defendant.           )
________________________________)


ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO
  DENY PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT JUDGMENT AND TO
       DISMISS THIS ACTION WITHOUT PREJUDICE (ECF No. 27)

     Findings and Recommendation having been filed and served on

Plaintiff on December 18, 2019, but there is no service on

Defendant.   Previous service by publication did not result in an

appearance by Defendant.   No objection has been filed.

     IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1,

the Findings and Recommendation To Deny Plaintiff’s Motion For

Entry of Default Judgment and To Dismiss This Action Without

Prejudice are adopted as the opinion and order of this Court.

//

//

//

//

//



                                    1
     IT IS SO ORDERED.

     DATED: January 15, 2020, Honolulu, Hawaii.




SHIRLEY ONISHI, LLC, a Hawaii limited liability company v. DONALD
KEITH REEVES; Civ. No. 18-00497 HG-WRP; ORDER ADOPTING MAGISTRATE
JUDGE’S FINDINGS AND RECOMMENDATION TO DENY PLAINTIFF’S MOTION
FOR ENTRY OF DEFAULT JUDGMENT AND TO DISMISS THIS ACTION WITHOUT
PREJUDICE (ECF No. 27)
                                2
